UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported):July 11, 2014 Platform Specialty Products Corporation (Exact name of registrant as specified in its charter) Delaware 001-36272 37-1744899 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 5200 Blue Lagoon Drive Suite 855 Miami, FL (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (203) 575-5850 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events. As previously disclosed in a Current Report on Form 8-K filed with the Securities and Exchange Commission on April 17, 2014 by Platform Specialty Products Corporation (“Platform”), Platform entered into a Stock and Asset Purchase Agreement with Chemtura Corporation (together with certain of its subsidiaries, the “Sellers”), pursuant to which Platform agreed to acquire the Sellers’ agrochemicals business, the Chemtura AgroSolutions Business of Chemtura Corporation (“Chemtura AgroSolutions”), for approximately $1.00 billion, subject to customary closing conditions (the “Chemtura Acquisition”). There can be no assurance that the proposed Chemtura Acquisition will close, or be completed in the time frame, on the terms or in the manner currently anticipated. However, considering its business and rapid growth strategies, Platform believes that information about Chemtura AgroSolutions is helpful at this time for understanding Platform’s own business and financial information. The purpose of this Current Report on Form 8-K is to voluntarily file the audited combined balance sheets of Chemtura AgroSolutions as of December31, 2013 and 2012, and the related combined statements of income, comprehensive income, net parent investment, and cash flows for each of the years in the two-year period ended December31, 2013, as if required under Item 9.01 of Form 8-K. Item 9.01Financial Statements and Exhibits. (a) Financial Statements of Businesses Acquired ProposedAcquisition of Chemtura AgroSolutions The audited combined balance sheets of Chemtura AgroSolutions as of December31, 2013 and 2012, and the related combined statements of income, comprehensive income, net parent investment, and cash flows for each of the years in the two-year period ended December31, 2013 are voluntarily filed herewith as Exhibit 99.1 and incorporated by reference in this Item 9.01(a). (d) Exhibits ExhibitNumber ExhibitTitle 23 Consent of independent auditors of Chemtura AgroSolutions Audited combined balance sheets of Chemtura AgroSolutions as of December31, 2013 and 2012, and the related combined statements of income, comprehensive income, net parent investment, and cash flows for each of the years in the two-year period ended December31, 2013 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PLATFORM SPECIALTY PRODUCTS CORPORATION July 11, 2014 By: /s/ Frank J. Monteiro Name: Frank J. Monteiro Title: Senior Vice President and Chief Financial Officer ExhibitIndex ExhibitNumber ExhibitTitle 23 Consent of independent auditors of Chemtura AgroSolutions Audited combined balance sheets of Chemtura AgroSolutions as of December31, 2013 and 2012, and the related combined statements of income, comprehensive income, net parent investment, and cash flows for each of the years in the two-year period ended December31, 2013
